Citation Nr: 1821460	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for status-post right bunionectomy.

2.  Entitlement to a compensable rating for status-post left bunionectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and October 1993 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran failed to report to his requested January 2014 Board hearing.

This matter was previously before the Board in December 2014 and November 2015, and was remanded for additional development

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for the right hip and back.  As such, the previously appealed claims for service connection for those issues are not before the Board.

 
FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's status-post right bunionectomy was operated with resection of the metatarsal head.  

2.  For the entire appeal period, the Veteran's status-post left bunionectomy was operated with resection of the metatarsal head.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the maximum 10 percent disability rating for status-post right bunionectomy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2017).

2.  For the entire appeal period, the criteria for the maximum 10 percent disability rating for status-post left bunionectomy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran currently contends that his service-connected status-post right and left bunionectomies each warrant a compensable rating.  

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The hallux valgus is rated under Diagnostic Code 5280, which provides for a 10 percent rating where hallux valgus is "severe, if equivalent to amputation of the great toe," or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a. Hallux valgus is generally defined as angulation of the great toe away from the midline of the body or toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 811 (30th ed. 2003).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in lateral or valgus displacement of the great toe.  Id. at 262.

The Board notes that Diagnostic Code 5284 provides rating criteria for other foot injuries, with 10 percent for a moderate foot injury, 20 percent for a moderately severe foot injury, 30 percent for a severe foot injury, and 40 percent for the actual loss of use of the foot.  However, because Diagnostic Code 5280 clearly addresses hallux valgus, the specific asserted disorder, the Board finds that Diagnostic Code 5280 is the only code under which to evaluate the Veteran's condition.  Diagnostic Code 5280 is clearly and unambiguously devised to address the disability at issue. Moreover, the Board points out that the evidence of record does not suggest that the hallux valgus affecting either foot was the result of "injury," such as to permit the use of Diagnostic Code 5284.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (finding VA's interpretation of "injury" for DC 5284, namely the results of an external trauma rather than a degenerative process, is entitled to deference).

Factual Background and Analysis

Under Diagnostic Code 5280, a maximum 10 percent is possible if the hallux valgus has been operated on with resection of the metatarsal head.  

During service, the Veteran underwent bunionectomies of the right and left foot.  A July 1990 service treatment record documented that he was status-post 2 weeks from an Austin bunionectomy, with the left foot showing bunionectomy and osteotomy of the first metatarsal.  An April 1990 service treatment record documented that he was status-post 6 weeks from a double osteomy of the first metatarsal, and he had osteomies of the first metatarsal.  

Subsequent VA examinations, including from October 1990, August 2009, and December 2015 document that the Veteran underwent bilateral bunionectomies.  The Board notes that although the December 2015 VA examination did not fully respond to the November 2015 Board remand directives, as the Board is granting the Veteran's claim herein, he is not prejudiced by that failure.

The Board finds that the in-service surgeries indicate resection of the right and left foot first metatarsal heads.  

A bunionectomy is an excision of an abnormal prominence on the mesial aspect of the first metatarsal head.  Dorland's Illustrated Medical Dictionary 262 (30th ed. 2003).  A resection is the removal of a portion or all of an organ or other structure.  Id. at 1613.  An osteomy is a surgical operation in which a bone is divided or a piece of bone is excised (as to correct a deformity).  https://www.merriam-webster.com/medical/osteotomy.  

Given that the records document surgical osteomies and bunionectomies, the Board finds that a piece of the Veteran's metatarsal bones were excised, bilaterally.  Such removal of part of the bone is effectively a resection, i.e. removal of a portion of the structure.  As such, both the right and left foot have had an operation with resection of the metatarsal head and a 10 percent disability rating is warranted for each foot under Diagnostic Code 5280.

The 10 percent disability rating for each foot is the maximum possible.  Even if the Veteran's disability was equivalent to amputation of the great toe, a higher rating would not be possible under Diagnostic Code 5280.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that a maximum 10 percent rating is warranted for status-post right bunionectomy and a 10 percent rating is warranted for status-post left bunionectomy.


ORDER

Subject the laws and regulations governing the award of monetary benefits, entitlement to a disability rating of 10 percent, and no higher, for status-post right bunionectomy, is granted.  

Subject the laws and regulations governing the award of monetary benefits, entitlement to a disability rating of 10 percent, and no higher, for status-post left bunionectomy, is granted.  



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


